Motion Granted; Order filed August 5, 2021




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00871-CV
                                   ____________

      GSC WHOLESALE, LLC D/B/A GROCERS SUPPLY AND THE
           GROCERS SUPPLY PRODUCE CO., LLC, Appellant

                                        V.

                            ZACH YOUNG, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-37352

                                     ORDER

      This is an accelerated appeal from an interlocutory order signed December
10, 2020. On July 7, 2021, appellants filed an unopposed motion in this court
requesting temporary orders pursuant to Texas Rule of Appellate Procedure 29.
Rule 29.3 provides that in an appeal from an interlocutory order, an appellate court
may make “any temporary orders necessary to preserve the parties’ rights until
disposition of the appeal and may require appropriate security.” Tex. R. App. P.
29.3.

        Appellants request that we stay trial, set for December 6, 2021, in the trial
court, pending resolution of this appeal. It appears from the facts stated in the
motion that appellants’ rights will be prejudiced unless immediate temporary relief
is granted. Accordingly, we grant the motion and issue the following order.

        We therefore ORDER that trial in the court below be stayed in trial court
cause number 2020-37352, styled Zach Young v. GSC Wholesale, LLC d/b/a
Grocers Supply and The Grocers Supply Produce Co., LLC. The trial is stayed
until final decision by this court in this interlocutory appeal or until further orders
of this court.

                                        PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.




                                          2